URIGINAL                                       06/24/2022



            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 22-0221



                                         DA 22-0221


PETER GRIGG.
                                                                     JUN 2 3 2022
              Plaintiff and Appellant,                             Bowen
                                                                           Greerlwood
                                                                          Supreme   COUrt
                                                                 Clerk of    Moritans
                                                                    State.   of

       v.
                                                                 ORDER
ALISON PAUL, Executive Director, and
MONTANA LEGAL SERVICES
ASSOCIATION,

              Defendant and Appellee.


       Upon consideration of Appellant's motion for extension of time,
       IT IS HEREBY ORDERED that Appellant has until August 5, 2022, within which
to file his opening brief.
       DATED this Z Liday ofJune, 2022.
                                                For the Court,




                                                             Chief Justice